Title: To John Adams from William Tudor, 22 April 1789
From: Tudor, William
To: Adams, John


          
            
              My dear Sir
              Boston 22 April 1789
            
            I had not the Pleasure of bidding You a personal Adieu on the Monday of your leaving this Town, because I could not have done it without being at a House, which I never will enter. And to the same Cause was it, as I have been requested to tell you, that you did not Meet so many of your Friends & the Friends to dignified Government as would otherwise have crowded about you to have paid that sincere Tribute of Respect and affectionate Gratulation which our Country owes You, and which Posterity must continue to pay to the Memory of your important public Energies.
            Our People here are much alarmed at the high Duty proposed to be laid on Molasses in the Committee of the lower House of Congress. The Consumption of this Article in it’s raw State, is much greater in Massachusetts than in any other Part of the Union. A Barrel of Pork, one of Molasses & twenty Gallons of Rum composes the provisional outfits of each Codfisherman, & double the Quantity makes up the Stores of our Whalemen. Salt & Molasses are considered by New England Men in common with Bread, to be the Stuff of Life. And although perhaps they ought with every Thing else to contribute something towards that Revenue which is the Sinews of every Nation, they must at first be gently attacked or great Heartburnings will assuredly arise. Situated as this Country is, &

Congress without a single Cutter to aid the Revenue, Smuggling will prevail generally. Perhaps Nothing will more effectually prevent this mean Subterfuge, than the federal Imposts & Duties being moderate. By this Means Smuggling will not be begun. And it has been remarked that this Employment once being engaged in is for the most part continued even after the Cause of it has been removed in a great Degree. And it will be better, if not easier to raise Duties, than after they are laid to reduce them. There was a Meeting of the Distillers & a few Merchants yesterday & they agreed that one of their Number should write a Letter to Mr. Ames on this Subject which I understand he is to communicate if he thinks proper, & they then broke up. The other proposed Duties are thought reasonable enough as far as they are known—
            I have thus early opened the Correspondence You were kind enough to engage me in, & shall with the sincerest Pleasure pursue it whenever I shall find any Thing that can contribute to your Information. That you may long possess Strength & Spirits to support the arduous Task assigned to You by our Country is the fervent Wish / of your faithful Friend & Servant
            
              Wm Tudor
            
          
          
            The within hasty Sketch is rather given as the Language of our Strict Politicians, than intending to suggest Ideas, which to You Sir must be obvious—
          
        